DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on January 26, 2021.
Claims 1-15 are currently pending in the application and are considered in this Office action, with claims 1-5, 7, 11-13 amended, and new claims 14-15 added.
The objection of claims 1-2, 4-5, 11-13 has been withdrawn in response to Applicant’s amendments.
The rejection of claims 1 and 13, and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Because claims 1, 12, and 13 have been amended, the rejection of those claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because the arguments refer to limitations that have not been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 7, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites “the body is located at a space between an upper surface of the cabinet and an upper surface of the drawer”.  It is not clear whether the body is required to be located at the space between the upper surface of the cabinet and the upper surface of the drawer when the drawer is fully extracted from the cabinet, fully retracted into the cabinet, or both, and whether only the whole body or only a portion of the body is required to be located at the recited space. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. Based on the originally filed disclosure, the whole body is located at the space between the upper surface of the cabinet and the upper surface of the drawer when the drawer is fully retracted into the cabinet (Fig. 10), and only an end portion of the body is located at the space between the upper surface of the cabinet and the upper surface of the drawer when the drawer is fully extracted from the cabinet (Fig. 8). Clarification and correction are required.
Claim 4 recites “the supply channel is provided at a region that is located above the drawer …, and the discharge channel is provided at a region that is located at a space between the rear surface of the cabinet and the rear surface of the drawer”, while 
Claim 5 recites “one of the first side surface of the body, a second side surface of the body facing a side surface of the cabinet, a third side surface of the body facing the rear surface of the cabinet, or the bottom surface of the body”. It is not clear how the first surface of the body is determined. Further, since the body is configured to be rotatable when the drawer is retracted, it is not clear how it is determined which surface of the body faces the side surface or the rear surface of the cabinet. For the purpose of this examination, it is interpreted as such orientation of the body is based on the drawer being retracted into the cabinet, as recited in newly added claim 15. Clarification and correction are required.
Claim 7 recites “a third side surface of the body that faces the rear surface of the cabinet”. The recitation is confusing since there is no recitations of first and second side surfaces of the body in claims 1, 6 or 7. Further, since the body is configured to be rotatable when the drawer is retracted, it is not clear how it is determined which surface of the body faces the rear surface of the cabinet. For the purpose of this examination, it is interpreted as such orientation of the body is based on the drawer being retracted into 
Claim 11 recites “the other end of the body”. There is insufficient antecedent for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2010/0101282 A1, cited in IDS), hereinafter Jeong and Kiyoyuki et al. (JP 2002-291677 A, cited in IDS, Machine English translation is attached to this Office action), hereinafter Kiyoyuki.
Regarding claim 1, Jeong discloses a laundry treatment apparatus (100, Fig. 2, Abstract) comprising a cabinet (case 130) having an entrance (Fig. 3); a drawer (120) 
Kiyoyuki teaches a washing appliance (dishwasher, Fig. 1) comprising a cabinet (1) having an entrance (para 18); a drawer (2) configured to be extracted from the cabinet through the entrance and forming a washing chamber (Fig. 2); a water supply hose (12) coupled to the washing chamber, a drainage hose (11); a connecting pipe (121) connected to a water source (water faucet) and to the water supply hose (via valve 13) to provide fluid communication between the water source and the drainage hose (para 28), and a second discharge pipe (113) connected to the outside of the 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the water supply and discharge hoses in the washing machine disclosed by Jeong with the hard portions provided in the body coupled to the cabinet and configured to be rotatable along the horizontal plane as the drawer is retracted into or extracted from the cabinet, and the soft portions coupled to the hard portions and to the washing chamber and the pump, respectively, as taught by Kiyoyuki, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Water supply and discharge arrangement comprising hard portions provided in a connector rotatably coupled to the cabinet is known in the prior art, as taught by Kiyoyuki. Modifying the washing machine of Jeong with such arrangement would be recognized by one in the art as being an improvement, yielding the predictable result of eliminating pinching and damage to the water supply and drainage hoses during movement of the drawer into or out of the cabinet, rendering this limitation obvious. 
Further, it would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the washing machine of Jeong with the connecting pipe and the second discharge pipe taught by Kiyoyuki for the predictable result of connecting the laundry treatment apparatus to the external water source and the external drain, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The connecting pipes from the cabinet of the laundry treatment apparatus to the external drain and the external water source are well known in the art, as taught by Kiyoyuki; and one of ordinary skill in the art would consider inclusion of the connecting pipe and the second draining pipe for the reasons of supplying the laundry treatment apparatus with water form washing and draining water after washing. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 2, Kiyoyuki teaches that the body (20) is located between a rear surface of the cabinet and a rear surface of the drawer (Fig. 2). Kiyoyuki does not teach that the body is located between an upper surface of the cabinet and an upper surface of the drawer. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the body taught by Kiyoyuki such that it is located between the upper surface of the cabinet and the upper surface of the drawer, as claimed, since it has been held that the rearranging elements in new combinations 
Regarding claim 3, Kiyoyuki teaches that the body is defined so that its upper edge end is lower than the upper edge portion of the drawer (para 28), and that the body (20) has dimensions that allow the body to fit in the space between the rear surface of the drawer and the rear surface of the cabinet (e.g. Figs. 1, 2). The disclosed body dimension is interpreted as the claimed cross-section capable of accommodating the upper edge of the rear surface of the drawer, in the broadest reasonable interpretation. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape or the size of the body taught by Kiyoyuki in the laundry treatment apparatus of Jeong, such as to accommodate an upper edge of a rear surface of the drawer, with no change in respective function, to yield the same and predictable result of providing portions of the supply and drainage pipes and allowing to fully extract and to fully retract the drawer, absent any secondary considerations or showing of criticality of such size. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to enhance space utilization.
Regarding claim 6, Kiyoyuki teaches a supporter (hinge portions 22, e.g. Fig. 3, para 26) mounted on the rear surface of the cabinet, that the body (20) is a bar having two ends (Fig. 2), and that one end of the body is rotatably connected to the supporter (Fig. 3).
Regarding claim 7, Kiyoyuki teaches that one end of the second discharge pipe (113) is fixed to a surface of the body (212) that faces the rear surface of the cabinet when the drawer is extracted from the cabinet (adjacent hinge portion 22, e.g. Fig. 3).
Regarding claim 8, Kiyoyuki teaches that one end of the second discharge pipe (113) is connected to a point (212) that is closer to the supporter (22) than to the other end of the body (20, Fig. 3).
Regarding claim 9, Kiyoyuki teaches that the second discharge pipe (113) comprises a flexible hose (para 29). The disclosed flexible material of the hose is interpreted as an elastic material, in the broadest reasonable interpretation. Kiyoyuki further teaches that the soft portion can be processed into a bellows shape to give flexibility (para 36). The taught bellows is interpreted as an extensible structure, in the broadest reasonable interpretation. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the configuration having an extensible structure, i.e.
Regarding claim 10, Kiyoyuki teaches that the soft portion of the hose can be processed into a bellows shape to give flexibility (para 36). The taught bellows is interpreted as an extensible structure, in the broadest reasonable interpretation.
Regarding claim 11, Kiyoyuki teaches that a length of the body (20) allows the ends of the body to be located in a space between a rear surface of the cabinet and a rear surface of the drawer based on the drawer being extracted from the cabinet (Fig. 2). Kiyoyuki does not teach that the length of the body allows the end of the body that is opposite to an end rotatably coupled to the cabinet, to be located in a space between an upper surface of the cabinet and an upper surface of the drawer based on the drawer being extracted from the cabinet. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the length of the body as desired, with no change in respective function, to yield the same and predictable result of providing supply and discharge channels, absent any secondary considerations or showing of criticality of such length. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to allowing to fully extract and retract the drawer.
Regarding claim 14, Kiyoyuki teaches that first ends of the first discharge and supply pipes are connected to a side surface of the body (e.g. Figs. 2, 3), and that the first discharge pipe comprises a portion (112) located at the bottom surface of the body (Fig. 6). Kiyoyuki does not teach that the first end of the first discharge pipe is connected to the bottom surface of the body. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the location of the connection of the first end of the first discharge pipe at the bottom surface 
Regarding claim 15, Jeong discloses that the first end of the supply pipe (12) is fixed on a first side surface facing the entrance among side surfaces of the body based on the drawer being retracted into the cabinet (Fig. 2).
Regarding claim 5, Kiyoyuki teaches that one end of the connecting pipe (121) is fixed to a side surface of the body facing the rear surface of the cabinet (based on the drawer being retracted into the cabinet, Fig. 2).
Regarding claims 12 and 13, Jeong in view of Kiyoyuki is relied upon as discussed above in paras 15-18 of this Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2010/0101282 A1), hereinafter Jeong, Kiyoyuki et al. (JP 2002-291677 A), hereinafter Kiyoyuki, and Kim et al. (US 2011/0265524 A1, cited in IDS), hereinafter Kim.
The reliance of Jeong and Kiyoyuki is set forth supra.
Regarding claim 4, Jeong discloses that the supply channel (180) is provided at an upper region that is located above the drawer based on the drawer being retracted into the cabinet, and the discharge channel (170) is provided at a region that is located at a space between the rear surface of the cabinet and the rear surface of the drawer (e.g. Fig. 4). Jeong does not disclose that the supply channel is provided at a region that is located above the drawer based on the drawer being retracted into the cabinet.
Kim teaches a laundry treatment apparatus (1, Figs. 1 and 2) comprising a cabinet (10) having an entrance (Fig. 2); a drawer (100) configured to be extracted from the cabinet through the entrance (Fig. 2); an accommodation unit (200) disposed in the drawer and defining a space configured to receive washing water (e.g. Fig. 13, para 57); a pump (300) configured to discharge water in the accommodation unit (e.g. Fig. 26, para 158); a body (420, 430) coupled to a rear surface of the cabinet (via 422, Fig. 12) and configured to be rotatable along a plane horizontal to a plane along which the drawer is retracted into or extracted from the cabinet (rotates horizontally via hinged link 470, e.g. Fig. 11); a supply channel (450) provided inside the body and configured to guide water inside the supply channel to the accommodation unit (para 115); a connecting pipe connecting a water source with the supply channel (via a connector shown at the rear panel of the cabinet in Fig. 11, pipes in 410, Fig. 10, para 119); a discharge channel (460) provided inside the body (para 115) and configured to exhaust wash water outside is located in an outside of the second cabinet 20; that a through hole is formed in the rear panel of the second cabinet 20 to exhaust the flexible drainage pipe 460 there through (para 121); and that the supply channel (450) is provided at a region (via 219a connected to 350) that is located above the drawer based on the drawer being retracted into the cabinet (e.g. Fig. 13, paras 132, 136).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the connection of the water supply pipe disclosed by Jeong and modified with the hard portion of the body rotatably connected to the cabinet as taught by Kiyoyuki, such that it is connected to the accommodation unit at the upper surface of the drawer, as taught by Kim, since it has been held that the rearranging elements in new .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA GRAF/Examiner, Art Unit 1711